UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD P. HOBBS,
                            Plaintiff,
                                                                        17-CV-0948 (CM)
                      -against-
                                                                             ORDER
 EMAS PROPERTIES, INC., et al.,
                            Defendants.


COLLEEN McMAHON, United States District Judge:

       By order dated April 6, 2017, the Court granted Plaintiff, who appears pro se, leave to

file an amended complaint within sixty days of the date of that order. The Court warned Plaintiff

that if he failed to comply with that order, the Court would dismiss this action for failure to state

a claim on which relief may be granted. Plaintiff did not file an amended complaint.

Accordingly, by order and judgment dated July 19, 2017, and entered the next day, the Court

dismissed this action for failure to state a claim on which relief may be granted.

       On November 26, 2018 – one year, four months, and seven days after the date on which

the Clerk of Court entered the order of dismissal and judgment – Plaintiff filed a motion in which

he asks the Court to “reconsider its actions,” and an accompanying declaration. (ECF Nos. 8-9.)

The Court construes Plaintiff’s motion as seeking relief, under Rule 60(b) of the Federal Rules of

Civil Procedure, from the Court’s July 19, 2017 order of dismissal and judgment. For the reasons

discussed below, the Court denies the motion.

                                          BACKGROUND

       In his motion, Plaintiff asks for the opportunity to amend his complaint. He asserts that

he is disabled and that on December 10, 2018, he had to appear pro se in a proceeding in the

Yonkers City Court “because Legal Services refused to accept his case.” (ECF No. 8.) In his
accompanying declaration, he asserts that he is wheelchair-bound and is “fighting eviction.”

(ECF No. 9, at 1.) He also asserts that shortly after he filed his complaint, he became “totally

blind from several causes,” and that he was also “very sick.” (Id.) He states that he was treated in

a hospital, in isolation, for four months, and that he then convalesced in a nursing home until the

beginning of February 2018; he seems to assert that during that period, he “was incapacitated.”

(Id.) He alleges that as a result of surgery, he has regained his sight, “but could go blind again.”

He also states that his doctors wanted to amputate his right foot, but he would not let them. (Id. at

2.)

                                           DISCUSSION

Rule 60(b) of the Federal Rules of Civil Procedure

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

           (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
           evidence that, with reasonable diligence, could not have been discovered in
           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
           called intrinsic or extrinsic), misrepresentation, or other misconduct of an
           opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
           released, or discharged; it is based on an earlier judgment that has been
           reversed or vacated; or applying it prospectively is no longer equitable; or
           (6) any other reason justifying relief.

Fed. R. Civ. P. 60(b).

       A motion seeking relief under any of the first three clauses of Rule 60(b) must be brought

within one year of the date of entry of the order or judgment challenged. Fed. R. Civ. P. 60(c)(1).

Because Plaintiff filed his motion more than one year after the date of entry of the order of

dismissal and judgment, any relief he seeks under Rule 60(b)(1), (2), or (3) is time-barred. See

id. And even if Plaintiff’s motion, to the extent that it seeks that relief, were not time-barred,




                                                   2
Plaintiff has failed to allege facts demonstrating that any of the grounds listed in Rule 60(b)(1)

through (5) apply. Accordingly, the Court denies Plaintiff relief under Rule 60(b)(1) through (5).

       “Rule 60(b)(6) does not have a one year limit, but instead requires that the motion must

be made within a ‘reasonable time.’” Grace v. Bank Leumi Trust Co. of N.Y., 443 F.3d 180, 190

n.8 (2d Cir. 2006); Fed. R. Civ. P. 60(c)(1). “To determine the timeliness of a motion brought

pursuant to Rule 60(b)(6), we look at the particular circumstance of each case and ‘balance the

interest in finality with the reasons for delay.’” Grace, 443 F.3d at 190 n.8 (citation omitted).

“Notably, a Rule 60(b)(6) motion requires ‘extraordinary circumstances,’ which ‘typically do not

exist where the applicant fails to move for relief promptly.’” Id. (citations omitted); see also

Kotlicky v. United States Fidelity & Guar. Co., 817 F.2d 6, 9 (2d Cir.1987) (“Generally, courts

require that the evidence in support of the motion to vacate a final judgment be ‘highly

convincing,’ that a party show good cause for the failure to act sooner, and that no undue

hardship be imposed on other parties.”) (citations omitted).

       A Rule 60(b)(6) motion “must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)) (alteration in original, internal quotation

marks omitted). And “[t]he Supreme Court has defined extraordinary circumstances that justify

relief under Rule 60(b)(6) motions as errors which rise above ‘excusable neglect.’” Hamilton v.

Lee, 188 F. Supp. 3d 221, 239 (E.D.N.Y. 2016) (quoting Klapprott v. United States, 335 U.S.

601, 613 (1949)), aff’d on other grounds, 707 F. App’x 12 (2d Cir. 2017) (summary order), cert.

denied sub nom., Hamilton v. Griffin, 138 S. Ct. 668 (2018).

       Plaintiff filed his complaint on February 7, 2017. In his declaration in support of his

motion, Plaintiff asserts the following facts: Shortly after he filed his complaint, he became



                                                  3
totally blind. (ECF No. 9, at 1.) He was hospitalized for four months and thereafter convalesced

in a nursing home until the beginning of February 2018. (Id.) During that period, he was

incapacitated. (Id.) He also had to appear pro se before the Yonkers City Court on December 10,

2018. (ECF No. 8; ECF No. 9, at 2.)

       The Court issued its April 6, 2017 order to amend, and later, its July 19, 2017 order of

dismissal and judgment, all while Plaintiff was allegedly hospitalized and convalescing. It is

therefore understandable that Plaintiff did not comply the Court’s order to amend or, after the

Court had dismissed this action, he did not immediately seek relief from the Court’s order of

dismissal and judgment. Plaintiff seems to assert that his period of incapacity ended in the

beginning of February 2018. But he does not explain why he waited almost ten months, until

November 26, 2018, to file his 60(b) motion.

       The Court understands that Plaintiff’s disabilities, medical treatment, and convalescence

have likely made litigating this action difficult; the Court made a similar acknowledgment in the

April 17, 2017 order to amend. (ECF No. 5, at 4.) (“The Court understands that because of

Plaintiff’s visual impairment and other disabilities, Plaintiff will likely have difficulty preparing

an amended complaint by himself. The Court therefore encourages Plaintiff to seek the

assistance of another person in preparing his amended complaint.”). But to the extent that

Plaintiff seeks relief under Rule 60(b)(6), he has failed to show that he filed his motion within a

reasonable time and that extraordinary circumstances exist to warrant such relief. The Court

therefore denies Plaintiff relief under Rule 60(b)(6).

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court construes Plaintiff’s motion (ECF No. 8) as one seeking relief

under Rule 60(b) of the Federal Rules of Civil Procedure. The Court denies the motion.
                                                  4
       The Court also directs the Clerk of Court to accept no further submissions from Plaintiff

under this docket number, except for papers directed to the United States Court of Appeals for

the Second Circuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court further directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 3, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 5
